Citation Nr: 1130203	
Decision Date: 08/15/11    Archive Date: 08/23/11

DOCKET NO.  08-16 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to an increased rating for status post right knee anterior cruciate ligament reconstruction, currently evaluated as 10 percent disabling prior to June 7, 2010 and as 30 percent disabling since June 7, 2010.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel
INTRODUCTION

The Veteran served on active duty from November 1992 to July 2001.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran presented testimony during a Board videoconference hearing before the undersigned acting Veterans Law Judge in March 2011.  Thereafter, the Board remanded the Veteran's case to the RO in May 2010, and the RO increased the Veteran's disability rating for his service-connected right knee disability from 10 to 30 percent effective from June 7, 2010 in an April 2011 rating decision.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In May 2011, the Veteran's representative submitted to the RO VA medical records of right knee treatment which the Veteran has received between March 2010 and April 2011.  The RO, who received these records prior to transferring the case to the Board, forwarded the Veteran's claims folder to the Board without considering this evidence in the first instance.  Accordingly, remand is required for the RO to consider this evidence in the first instance.  38 C.F.R. §§ 19.9, 19.37 (2010).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's clinical records of treatment for right knee disability at the Salt Lake City, VA Medical Center since April 29, 2011.

2.  Readjudicate the Veteran's pending claim in light of the VA medical records of right knee treatment which the Veteran received between March 2010 and April 2011 and any additional evidence added to the record since the April 2011 supplemental statement of the case.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

